DETAILED ACTION
Claims 1-3 and 5-16 are pending for consideration following applicant’s amendment filed 11/02/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 11 recites “the add-on cover is a bush”.  However, claim 1 (from which claim 11 depends), recites “a set of guide channels (12) is provided on the first cover (10) to slidably support an add-on cover in a covered position and an uncovered 
Claim 12 recites “the first cover (10) and the second cover (20) are provided with annular grooves (14) proximate to the bottom aperture to support the bush (70)”.  However, claim 1 (from which claim 12 depends), recites “a set of guide channels (12) is provided on the first cover (10) to slidably support an add-on cover in a covered position and an uncovered position”.  Therefore, claim 12 requires the add-on cover (which “is a bush” as required by claim 11) to both be slidably supported by the guide channels and also supported by the annular grooves.  There is no support in applicant’s specification as filed to provide this combination of limitations.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-7, 9-12 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “to slidably support an add-on cover” in lines 14-15.  However, “an add-on cover” is previously recited in lines 12-13 and therefore it is unclear whether these recitations refer to a single element.
Claim 9 recites the limitation "the first cover" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the second end" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5 and 7-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gremillion, III (US Patent 6123098).
Regarding Claim 1, Gremillion discloses a lockout device 1 for protecting a valve (valve having stem 12) from tampering, the valve having a handle 27 extending along a plane (as best shown in Figures 6 and 7) and the handle 27 being rotatable by a user to operate the valve (the handle is a valve wheel), the lockout device comprising: a first cover 3 configured to cover a first portion of the handle (configured to cover the left portion of the handle as shown in Figure 6); and a second cover 4 configured to enclose 3 and the second cover 4 adapted to be coupled to each other (at hinge 5) to selectively enclose the handle in a closed condition of the lockout device (as shown in Figure 7), to prevent tampering with the valve (the covers provide an obstruction to prevent tampering in the same manner as achieved by applicant); an aperture (10A and 10B, respectively) defined by the first cover 3 and the second cover 4 to accommodate an element 12 extending perpendicular to the plane and through the lockout device in the closed condition (as shown in Figure 7); wherein the first cover 3 or the second cover 4 is configured to support an add-on cover 6 to selectively cover the aperture to prevent tampering of the valve (col. 4, lines 9-21), and wherein a set of guide channels is provided on the first cover 3 (first cover 3 is seen to provide a “guide channel” on opposite sides of tongue 32; i.e. each region adjacent to tongue 32 is seen to provide a “guide channel” relative to the protruding tongue 32) to slidably support an add-on cover (6 as best understood as described above) in a covered position and an uncovered position (the limitations of a “covered position” and an “uncovered position” have not been defined in the claim and therefore the position of cover 6 in Figure 8B is seen to be readable as a covered position while the position of Figure 8A is seen to be readable as an uncovered position; the position shown in Figure 8A is seen to be readable as an uncovered position because apertures 16 and 17 of the first and second covers are not aligned with aperture 39 of the cover and therefore the extensions of the covers having apertures 16 and 17
Regarding Claim 2, Gremillion further discloses the aperture (10A, 10B collectively forming aperture 11) is a top aperture 11 (11 is provided through the top of 3 and 4) to accommodate an element extending above and through the top surface of the lockout device (the aperture 11 accommodates an element which extends above at least the top surface of the outer flanges of 3 and 4 as shown in Figure 7 in which the handle 23 is vertically above the top surface of the outer flanges of 3 and 4), and the add-on cover is a plate (as shown in Figures 4 and 5, cap 6 is a plate with an upwardly extending boss having sides 34) adapted to cover the top aperture (as shown in Figures 7, 8A and 8B).
Regarding Claim 5, Gremillion further discloses the guide channels (on either side of tongue 32 as described above) are provided on an inner surface of the first cover (these channels are inward of at least the outer surface of the flange and therefore are seen to be provided on an inner surface of the first cover).
Regarding Claim 7, Gremillion further discloses the first cover 3 is configured to support the add-on cover 6 (via tongue 32), and the second cover 4 comprises: a first quadrant (i.e. a first circumferential half of cover 4 is readable as a “first quadrant” as this term is seen to merely refer to a region or portion of the second cover) to cover a part of the second portion (covers a part of the second portion described with respect to claim 1 above); and a second quadrant (i.e. a second circumferential half of cover 4 is readable as a “second quadrant” as this term is seen to merely refer to a region or portion of the second cover) to cover a remaining part of the second portion (this second quadrant covers the remaining portion of the second portion described with respect to claim 1 above); wherein the first quadrant and the second quadrant are 3 (via hinge 5) and configured to rotate about an axis extending perpendicular to the plane (the first and second quadrants rotate about the axis of the hinge 5, this axis is perpendicular to the plane described above) to selectively enclose the handle (as best shown in Figure 7).
Regarding Claim 8, Gremillion discloses an add-on cover of a lockout device, wherein the add-on cover is a plate (as shown in Figures 4 and 5, cap 6 is a plate with an upwardly extending boss having sides 34) to cover a top aperture 11 of a lockout device (as described with respect to the rejection of claim 1 above).
Regarding Claim 9, Gremillion is seen as further disclosing the plate (of 6) has a first end (right end as shown in Figure 4) configured to be supported by a set of guide channels (the right end of 6 is “supported” by both channel 16 and the channel defined between 32 and the flange of 3, at least when the cap 6 is locked with the first cover) provided on the first cover 3 and a second end (the second end opposite the end described above and including the upper portion 33) configured to cover the top aperture 11 (via 33).
Regarding Claim 10, Gremillion is seen as further disclosing the second end (the left end of the cover as best understood as shown in Figure 4) is semi-circular in shape (the left end includes the upper portion shown in Figure 4 which includes an arc and therefore is semi-circular in shape).
Regarding Claim 11, Gremillion further discloses the aperture 11 is a bottom aperture (11 extends through the bottom of the device as it extends through 18A and 18B as shown in Figure 1) to accommodate a stem 12 of the valve extending below and through the bottom surface of the lockout device (as shown in Figure 7, the valve stem 13 to valve housing 46), and the add-on cover 6 is a bush (6 includes a cylindrical surface at 37 or 38 which is structurally indistinguishable from a “bush”; i.e. this limitation does not require another element to rotatably slide along the bush) adapted to extend from the bottom aperture (the cover extends over the bottom aperture and therefore is seen to extend from the bottom aperture via arms 18A and 18B; additionally, the bottom aperture may be seen to extend upwardly into the open space until intersecting with 33) and covers at least a portion of the stem (via 33) to prevent tampering with the valve.
Regarding Claim 12, Gremillion is seen as further disclosing the first cover 3 and the second cover 4 are provided with annular grooves (each cover is seen to include a “groove” defined between the lower end of 32 and the flange of 3 or 4, respectively; these grooves are seen to be “annular” because they extend along the circumferential direction of 32 and it is noted that applicant’s grooves are also arc shaped and not fully annular), proximate to the bottom aperture (near the bottom aperture as this is a broad term) to support the bush (via 41 and 42).
Regarding Claim 13, Gremillion discloses an add-on cover of a lockout device, wherein the add-on cover is a bush (6 includes a cylindrical surface at 37 or 38 which is structurally indistinguishable from a “bush”; i.e. this limitation does not require another element to rotatably slide along the bush) to cover a bottom aperture (aperture 11 extends through the bottom of the device as it extends through 18A and 18B as shown in Figure 1; the bush is seen to cover the bottom aperture at least because the bottom aperture may be seen to extend from the lowermost end of the lock out device upwardly into the open space intersecting with 33
Regarding Claim 14, Gremillion is seen as further disclosing the bush comprises: a flange portion (as shown in Figures 4 and 5, the portion having opening 39 and extending radially away from 34) configured to be supported by a first cover 3 and a second cover 4 (via a lock through opening 39); and a cylindrical wall portion 34 adapted to cover at least a portion of a stem (covers the top opening of 2 to thereby cover access to the stem).
Regarding Claim 15, Gremillion is seen as further disclosing the bush has a cut (the recess or cut along the axis of 6 defined within surface 37 as shown in Figure 5) extending along its longitudinal axis to allow entry of the stem in the bush (the stem is capable of extending into the bush).
Allowable Subject Matter
Claims 3, 6 and 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 11/02/2021 have been fully considered but they are not persuasive.  Specifically, applicant argues that claim 1 has been amended to include allowable claim 4.  These arguments are not persuasive because the amendments to claim 1 do not include the limitations of intervening claims 2 and 3.  Therefore, amended claim 1 has been rejected over Gremillion as described above.  Applicant’s arguments point out differences between the manner in which applicant’s device is used (i.e. how the cover is used with different types of valves) and the manner .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN MURPHY whose telephone number is (571)270-5243. The examiner can normally be reached Monday - Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN F MURPHY/Primary Examiner, Art Unit 3753